Fourth Court of Appeals
                                           San Antonio, Texas
                                                 February 20, 2015

                                                No. 04-14-00903-CV

                                         LIGHTNING OIL COMPANY,
                                                 Appellant

                                                   v.
                     Anadarko E&P Onshore LLC fka Anadarko E&P Company, LPAppellee/s
                     Anadarko E&P Onshore LLC fka ANADARKO E&P COMPANY, LP,
                                                Appellee

                           From the 365th Judicial District Court, Dimmit County, Texas
                                     Trial Court No. 14-01-12171-DCVAJA
                                Honorable Amado J. Abascal, III, Judge Presiding

                                                     ORDER
              The Appellant’s Motion for Extension of Time to File Brief has this date been received and filed
      in the above styled and numbered cause. Extension of time to file the Appellant’s brief is this date
      GRANTED. Time is extended to March 2, 2015.

                                                                  PER CURIAM

      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT


cc:              David Allen Palmer                               Bruce K. Spindler
                 309 W. 7th Street, Suite 815                     Trinity Plaza II
                 Fort Worth, TX 76102-6903                        745 East Mulberry, Suite 900
                                                                  San Antonio, TX 78212-3166
                 Stephen Ahl
                 745 E. Mulberry Avenue, Suite 900                Timothy David Howell
                 San Antonio, TX 78212-3141                       309 W 7th St Ste 815
                                                                  Fort Worth, TX 76102-6903
                 Robinson C. Ramsey
                 Trinity Plaza II Suite 900                       John W. Petry
                 745 E Mulberry Ave Ste 900                       745 E. Mulberry Ave., Suite 900
                 San Antonio, TX 78212-3141                       San Antonio, TX 78212

                 Donato D. Ramos, Jr.                             Shayne D. Moses
                 6721 McPherson Road, Suite 350                   309 West 7th Street, Suite 815
                 P.O. Box 452009                                  Fort Worth, TX 76102
                 Laredo, TX 78045